Name: Commission Regulation (EC) No 120/2003 of 23 January 2003 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: trade policy;  Europe;  tariff policy;  Africa;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0120Commission Regulation (EC) No 120/2003 of 23 January 2003 on the issuing of export licences for wine-sector products Official Journal L 020 , 24/01/2003 P. 0015 - 0015Commission Regulation (EC) No 120/2003of 23 January 2003on the issuing of export licences for wine-sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 883/2001 of 24 April 2001, laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(1), as last amended by Regulation (EC) No 2380/2002(2), and in particular Article 7 and Article 9(3) thereof,Whereas:(1) Article 63(7) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 2585/2001(4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations.(2) Article 9 of Regulation (EC) No 883/2001 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement.(3) On the basis of information on export licence applications available to the Commission on 22 January 2003, the quantity still available for the period until 15 March 2003, for destination zones 1: Africa and 3: eastern Europe, referred to in Article 9(5) of Regulation (EC) No 883/2001, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted. Therefore, a single percentage for the acceptance of applications submitted from 15 to 21 January 2003 should be applied and the submission of applications and the issue of licences suspended for these zones until 16 March 2003,HAS ADOPTED THIS REGULATION:Article 11. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted from 15 to 21 January 2003 under Regulation (EC) No 883/2001 shall be issued for 100,00 % of the quantities requested for zone 1: Africa and issued in concurrence with 8,00 % of the quantities requested for zone 3: eastern Europe.2. The issue of export licences for wine-sector products referred to in paragraph 1 for which applications are submitted from 22 January 2003 and the submission of export licence applications from 24 January 2003 for destination zones 1: Africa and 3: eastern Europe shall be suspended until 16 March 2003.Article 2This Regulation shall enter into force on 25 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 128, 10.5.2001, p. 1.(2) OJ L 358, 31.12.2002, p. 117.(3) OJ L 179, 14.7.1999, p. 1.(4) OJ L 345, 29.12.2001, p. 10.